United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1605
                       ___________________________

                                      Lori Irish

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  United States Department of Justice; Federal Bureau of Prisons; Officer Pena;
  Lieutenant Duncan; Lieutenant Omelson; Unknown Federal Bureau of Prison
                        Employees; Officer G. Duffy

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: January 27, 2016
                             Filed: February 9, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.
       Former federal inmate Lori Irish appeals following the district court’s1 adverse
grant of summary judgment in her action under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort
Claims Act. Irish’s primary challenge on appeal is to the magistrate judge’s orders
on nondispositive matters, but because she did not seek review by the district court,
this court lacks jurisdiction to consider her challenge. See Daley v. Mariott Int’l, Inc.,
415 F.3d 889, 893 n.9 (8th Cir. 2005) (where parties do not consent to final
disposition by magistrate judge, this court lacks jurisdiction to hear direct appeal of
magistrate judge’s order on nondispositive pretrial matter). As to the claims that Irish
has properly put before us with adequate briefing, see Hess v. Ables, 714 F.3d 1048,
1051 n.2 (8th Cir. 2013) (claim is waived where there is no briefing as to why
dismissal was improper), we have conducted the requisite de novo review, see Holt
v. Howard, 806 F.3d 1129, 1132 (8th Cir. 2015), and carefully considered Irish’s
arguments, and we find no basis for reversal. The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.

                                           -2-